Citation Nr: 1613115	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability or to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this claim in July 2013 for additional development.  The Veteran participated in an informal conference with a Decision Review Officer, pursuant to the July 2013 remand.  A report of that conference is of record.  The claim has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the September 2013 VA examinations, VA treatment records, and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary to obtain an addendum opinion for the Veteran's claim.  In pertinent part, the Board directed in the July 2013 remand that the Veteran be afforded an examination that addressed whether the Veteran's hypertension was directly related to his active service, or was caused or permanently aggravated by his service-connected diabetes mellitus.  A VA examination was conducted in September 2013 to address these issues.  For the following reasons, the Board finds that the examiner's opinion regarding the Veteran's claim on a direct theory is inadequate.  

By way of history, the Veteran's service treatment records document the Veteran undergoing an induction examination in December 1967.  At that time, no hypertension was noted, though the Veteran's blood pressure was 136/78.  However, in a contemporaneous report of medical history, the Veteran had a positive history of hypertension, and the examiner noted that the Veteran had been rejected for hypertension in his AFES examination in 1966, which preexisted the Veteran's active service.  At the Veteran's exit physical in July 1969, the Veteran's blood pressure was 136/78, and he again reported a positive history of hypertension in the contemporaneously completed report of medical history.  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Although the Veteran noted on his report of medical history at the time of his December 1967 induction examination that he had "high or low blood pressure," on examination, hypertension was not noted.  Thus, the Veteran is presumed sound with respect to hypertension on his entrance into service.  

Further, the blood pressure readings of 136/78, coupled with the Veteran's in-service reports of a history of high blood pressure, in addition to a notation on his December 1967 report of medical history indicating the Veteran's previous rejection due to hypertension found in a 1966 AFES examination, leads the Board to conclude that there is significant history of high blood pressure or complaints thereof during the Veteran's active service.  In the September 2013 examination, the examiner noted the in-service blood pressure readings of 136/78, and the examiner correctly noted that the induction and separation physicals were silent for hypertension.  However, the examiner did not note the reports of medical history from December 1967 and July 1969, in which the Veteran indicated he had a history of high blood pressure.  These in-service accounts must be addressed in an addendum opinion.

Additionally, the examiner stated that as far as he or she knew, hypertension had not "specifically been directly related to herbicide/Agent Orange exposure" and thus the conclusion was that it was not related.  The examiner did not, however, address the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 that concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine  of the National Academies, Veterans and Agent Orange:  Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  This evidence must be addressed in an addendum opinion.
 
Additionally, in an August 2009 correspondence, the Veteran described seeking employment within one month of separating from his active service.  He indicated he was sent to his prospective employer's physician for a physical examination.  The Veteran described being "turned down due to [his] hypertension."  He subsequently sought treatment for his blood pressure through a private treatment provider and was eventually hired.  The Veteran did indicate he was unable to obtain these treatment records.  Notwithstanding the absence of medical records for this history, this is a credible statement from the Veteran regarding the onset of hypertension during his active service or shortly thereafter.  Such a statement was not addressed in the September 2013 examination report.  Where the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Finally, the Veteran was awarded service connection for ischemic heart disease in a June 2011 rating decision.  Treatment records indicate a potential relationship between the Veteran's diagnosed hypertension and his ischemic heart disease.  Therefore, the addendum medical opinion should address whether the Veteran's hypertension is secondarily related to his service-connected ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who provided the September 2013 opinions.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one shall be provided.

The examiner must provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during military service or is otherwise related to such service.

The examiner must specifically discuss the following: 
1) the Veteran's in-service blood pressure readings of 136/78; 2) December 1967 and July 1969 Reports of Medical History; 3) the Veteran's August 2009 correspondence which discusses his initial rejection from post-service employment, only one month after his active service, due to high blood pressure found on a physical.  

The examiner is reminded that the Veteran is presumed to have been in sound condition regarding hypertension at his entry into active service, notwithstanding any indication that he had hypertension prior to his active service. 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to Agent Orange exposure during service.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register.  

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected ischemic heart disease.

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (permanently worsened) by his service-connected ischemic heart disease.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




